UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19879 TechPrecision Corporation (Exact name of registrant as specified in its charter) Delaware 51-0539828 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3477 Corporate Parkway, Suite 140 Center Valley, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (484) 693-1700 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.0001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. o Yes xNo Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The aggregate market value of voting and non-voting common stock held by non-affiliates of the Registrant as of September 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $8,853,769. The number of shares outstanding of the registrant’s common stock as of June 17, 2011 was 15,422,888. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement for the 2011 Annual Meeting of Shareholders of TechPrecision Corporation, which will be filed with the Commission within 120 days of March 31, 2011, are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Item 1A. Risk Factors 6 Item IB. Unresolved Staff Comments 6 Item 2. Description of Property 6 Item 3. Legal Proceedings 7 Item 4. [Removed and Reserved] PART II Item 5. Market for Common Equity, Related Stockholder Matters 8 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 18 Item 8. Financial Statements 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A(T). Controls and Procedures 18 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 20 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions and Director Independence 20 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 21 PART I Item 1. Description of Business. Our Business Through our wholly-owned subsidiaries, Ranor, Inc. (Ranor), located in Westminster MA, USA, and Wuxi Critical Mechanical Components Co., Ltd. (WCMC), located in Wuxi City, Jiangsu Province, People’s Republic of China (PRC), we are a global manufacturer of precision, large-scale fabricated and machined metal components and systems. These products are used in a variety of markets including: renewable energy (solar and wind), medical, nuclear, defense, industrial, and aerospace. TechPrecision's mission is to be the leading end-to-end global service provider to its markets by furnishing custom, fully integrated "turn-key" solutions for complete products that require custom fabrication, precision machining, assembly, integration, inspection, non-destructive evaluation and testing. We work with our customers to manufacture products in accordance with the customers’ drawings and specifications. Our work complies with specific national and international codes and standards applicable to our industry. We believe that we have earned our reputation through outstanding technical expertise, attention to detail, and a total commitment to quality and excellence in customer service. On November 4, 2010, we announced the formation of our Chinese subsidiary, WCMC, to meet growing demand for local manufacture and machining of components in China. We formed WCMC in consultation with our largest customer in the solar energy industry, and in order to build on the significant growth in demand for solar and nuclear energy components in Asia in general, and in China in particular. During the third and fourth quarters of our fiscal year ended March 31, 2011 (fiscal 2011), we undertook organizational and start-up activities at WCMC, including forming the entity, obtaining the necessary licenses to conduct business in China, and identifying and qualifying manufacturing subcontractors and partners within China. Production began during the fourth quarter of fiscal 2011, and on March 30, 2011, WCMC shipped initial production units to our largest customer, which had been pre-certified and pre-accepted by this customer prior to shipment. During the first half of our fiscal year ending March 31, 2012 (fiscal 2012), we plan to increase production capacity through WCMC to meet the projected demand of our solar energy customer.Accordingly, we anticipate that WCMC will have a more material contribution to our operations in fiscal 2012. About Us We are a Delaware corporation, organized in 2005 under the name Lounsberry Holdings II, Inc. On February 24, 2006, we acquired all of the issued and outstanding capital stock of Ranor, Inc., a Delaware corporation that, together with its predecessors, has been in continuous operation since 1956. Since February 24, 2006, our sole business has been the business of Ranor. On March 6, 2006, following the acquisition of Ranor, we changed our corporate name to TechPrecision Corporation. Our acquisition of Ranor was accounted for as a reverse acquisition. On January 31, 2010, Wuxi Critical Mechanical Components, Co. Ltd., our Chinese subsidiary, received our certificate of approval for WCMC’s establishment. WCMC was formed to support our largest customer in achieving its goal of migrating its strategic supply chain to China. Since forming WCMC, we have received numerous inquiries from current and prospective customers on the prospect of sourcing the manufacturing of their critical components in China. Our executive offices are located at Saucon Valley Plaza, 3477 Corporate Parkway, Suite 140, Center Valley, PA 18034, and our telephone number is (484) 693-1700. Our website is www.TechPrecision.com. Information on our website or any other website is not part of this annual report. References in this annual report to “we,” “us,” “our” and similar words refer to TechPrecision Corporation and its subsidiaries, Ranor and WCMC, unless the context indicates otherwise. 1 General Our manufacturing operations within the U.S. are situated on approximately 65 acres in North Central Massachusetts. Our 125,000 square foot facility is the home for state-of-the-art equipment which gives us the capability to manufacture products as large as 100 tons. We offer a full range of services required to transform raw material into precise finished products. Our manufacturing capabilities include: fabrication operations (cutting, press and roll forming, assembly, welding, heat treating, and painting) and machining operations (CNC (computer numerical controlled) horizontal and vertical milling centers). We also provide support services to our manufacturing capabilities: manufacturing engineering (planning, fixture and tooling development, manufacturability), quality control (inspection and testing), and production control (scheduling, project management and expediting). During the fourth quarter of fiscal 2011, we initiated an expansion project at our Massachusetts facility that will expand our manufacturing capacity by an additional 19,500 square feet.This expansion project is expected to be completed in August 2011 at a cost of approximately $1.5 million, which is financed in part from the proceeds of a Massachusetts Development Authority bond financing that was completed in December 2010. All manufacturing is done in accordance with our written quality assurance program, which meets specific national and international codes, standards, and specifications. Ranor holds several certificates of authorization issued by the American Society of Mechanical Engineers and the National Board of Boiler and Pressure Vessel Inspectors. The standards used are specific to the customer’s needs, and we have implemented such standards into our manufacturing operations. Our operations in China are conducted through WCMC.WCMC provides large-scale precision component fabrication and machining solutions for Asia’s solar and wind power markets.WCMC is co-located with one of the largest forges in the industry and is positioned to provide our customers with quality, durable, and efficient current and next-generation components that address industry-specific needs.WCMC is licensed in the PRC as a trading company, allowing it to partner freely with multiple manufacturers within China to source the manufacturing capacity and expertise required by our customers and their product designs. Products We manufacture a wide variety of products pursuant to customer contracts and based on individual customer needs. We also provide manufacturing engineering services to assist customers in optimizing their engineering designs for manufacturing efficiency.In general, we do not design the products, but rather manufacture according to “build-to-print” requirements specified by our customers. Accordingly, we do not distribute the products that we manufacture on the open market and we do not market any typical product on an on-going basis. We do not own any proprietary marketed product, and we do not manufacture products in anticipation of orders. Manufacturing operations do not commence on any project before we receive a customer’s purchase order. All contracts cover specific products within the capability of our resources. Although our focus is to provide long-term integrated solutions to our customers on continuous production programs, our activities include a variety of both custom-based and production-based requirements. The custom-based work is typically either a prototype or unique, one-of-a-kind product. The production-based work is repeat work or a single product with multiple quantity releases. To the greatest extent possible, we are seeking opportunities where the Company is in Tier 1 and Tier 2 supplier relationship with our customers. Changes in market demand for our manufacturing expertise can be significant and sudden and require us to be able to adapt to the collective needs of the customers and industries that we serve.Understanding this dynamic, we have developed the capability to transform our workforce to manufacture products for customers across different industries. Examples of the industries we serve and the products that we have manufactured during recent years include, but are not limited to: Alternative Energy: Customer proprietary production components used to manufacture solar panels Wind turbine components Defense: Aircraft carrier steam accumulator tanks DDX destroyer prototype propulsion equipment, gun and weapons handling equipment Submarine sonar system components, primary shield tank heads and foundations 2 Industrial: Vacuum chambers Food processing equipment Chemical processing equipment Pressure vessels Aerospace: Delta rocket precision-machined fuel tank bulkheads F-15 special equipment pods Various other components, fixtures and tooling Nuclear: Commercial reactor internal components and temporary heads Spent fuel storage and transportation canisters and casks Material handling equipment Medical: Components and major assemblies for proton beam accelerators for cancer treatment Source of Supply Manufacturing operations are partly dependent on the availability of raw materials. Raw material requirements vary with each contract and are dependent upon customer requirements and specifications. We have established relationships with numerous suppliers. We consistently seek to initiate new contacts in order to establish alternate sources of material supply to reduce our dependency on any one supplier. The purchase of raw material is subject to the customer’s purchase order requirements, and not based on speculation or long-term contract awards. Some contracts require the use of customer-supplied raw materials in the manufacture of their product. Our projects include the manufacturing of products from various traditional as well as specialty metal alloys. These materials may include, but are not limited to: inconel, titanium, stainless steel, high strength steel and other alloys. Certain of these materials are subject to long-lead delivery schedules. During the fiscal years ended March 31, 2011 and March 31, 2010 (fiscal 2010) a supplier that provided forging, Steel Industries Acquisition, Inc., accounted for 12% and 14% of our purchased material, respectively. One other supplier, Northland Stainless, Inc., accounted for 11% of our purchased material. No other suppliers provided 10% or more of purchased raw material in fiscal years 2011 or 2010. Marketing While we have had significant customer concentration over the past three years, we are engaged in the development of marketing initiatives to broaden our customer base as well as the industries we serve. We maintain an active marketing and sales department and have expanded our marketing and sales efforts during the past year. We market to our existing customer base and we initiate contacts with new potential customers through various sources including personal contact, customer referrals, and trade show participation. A portion of our business is the result of competitive bidding processes while a significant portion is from contract negotiation. We believe that the reputation we have earned from our current customers represents an important aspect of our marketing effort. Requests for quotations received from customers are reviewed to determine the specific requirements and our ability to meet these requirements. Quotations are prepared by estimating the material and labor costs and assessing our current backlog to determine our delivery commitments. Competitive bid quotations are submitted to the customer for review and award of contract. Negotiation bids typically require the submission of additional information to substantiate the quotation. The bidding process can range from several weeks for a competitive bid, to several months for a negotiation bid before the customer awards a contract. 3 Principal Customers A significant portion of our business is generated by a small number of major customers. The balance of our business consists of more discrete projects for numerous other customers. As the industry and markets change, our major customers may also change. Our largest customer for the years ended March 31, 2011 and 2010 was GT Solar Inc. GT Solar accounted for 54% of our net sales for the year ended March 31, 2011 as compared with 52% of total net sales for the year ended March 31, 2010. Our business is dependent on the purchase orders received from our customers for work, and at this time, we do not have any long-term contracts with any customer. The Company historically has experienced and continues to experience, customer concentration. A significant loss of business from the Company’s largest customer or a combination of several of our significant customers could result in lower operating profitability and/or operating losses if the Company is unable to replace such lost revenue from other sources.Sales to our top six customers accounted for 86% of total net sales for fiscal 2011 and fiscal 2010. Our customer base consists of many businesses in the markets identified above.The revenue derived from these markets during fiscal2011 and fiscal 2010 is highlighted within the table below (dollars in thousands): March 31 Customer Net Sales Amount Percent Amount Percent Alternative Energy $ 62
